Exhibit 10.8



 

WEATHERFORD INTERNATIONAL PLC

2019 EQUITY INCENTIVE PLAN

 

1.Purpose of the Plan

 

The Plan is intended to advance the best interests of the Company, its
Affiliates and its shareholders by providing those persons whose substantial
contributions are essential to the continued growth and profitability of the
Company and its Affiliates with additional performance incentives and an
opportunity to obtain or increase their proprietary interest in the Company,
thereby encouraging them to continue in their Employment or affiliation with the
Company or its Affiliates.

 

2.Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section 2, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.

 

(a)           Act : the Companies Act 2014 of Ireland, as amended.

 

(b)           Affiliate : With respect to the Company, any Person directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other Person designated by the Committee in which the Company or an
Affiliate has an interest. The Committee shall have the authority to determine
the time or times at which “Affiliate” status is determined within the foregoing
definition.

 

(c)           Applicable Accounting Standards : Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

 

(d)          Applicable Laws : The requirements relating to the administration
of equity-based and cash-based awards, as applicable, and the related issuance
of Shares under U.S. state corporate laws, U.S. federal and state and Irish or
other non-U.S. corporate and securities laws, the Code or other applicable tax
laws, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any non-U.S. country or jurisdiction where
Awards are, or will be, granted under the Plan.

 

(e)           Associate : With respect to a specified Person, means:

 

(i)            any company, corporation, partnership, or other organization of
which such specified Person is an officer or partner;

 

(ii)           any trust or other estate in which such specified Person has a
substantial beneficial interest or as to which such specified Person serves as
trustee or in a similar fiduciary capacity;

 

(iii)          any relative or spouse of such specified Person, or any relative
of such spouse who has the same home as such specified Person, or who is a
director or officer of the Company or any of its Subsidiaries; and

 

(iv)          any Person who is a director, officer, or partner of such
specified Person or of any company (other than the Company or any wholly-owned
Subsidiary), corporation, partnership or other entity which is an Affiliate of
such specified person.

 



 

 



 

(f)            Award : An Option, Restricted Share, Restricted Share Unit, Share
Appreciation Right, Other Share-Based Award or Performance-Based Award granted
pursuant to the Plan.

 

(g)           Award Agreement : Any written agreement, contract, or other
instrument or document evidencing the terms and conditions of an Award,
including through electronic medium.

 

(h)           Beneficial Owner : A “beneficial owner”, as such term is defined
in Rule 13d-3 under the Exchange Act provided that any Person that has the right
to acquire any of the Company’s outstanding securities entitled to vote
generally in election of directors at any time in the future, whether such right
is contingent or absolute, pursuant to any agreement, arrangement or
understanding or upon exercise of conversion rights, warrants or options, or
otherwise, shall be deemed the Beneficial Owner of such securities.

 

(i)            Benefit Plans : All employee benefit and compensation plans,
agreements, arrangements, programs, policies, practices, contracts or agreements
of the Company and its Affiliates.

 

(j)            Board : The Board of Directors of the Company.

 

(k)           Change in Control : The date any event set forth in any one of the
following paragraphs shall have occurred:

 

(i)            any Person (other than Permitted Holders) is or becomes the
Beneficial Owner, directly or indirectly, of 30% or more of either (A) the then
outstanding Shares of the Company (the “Outstanding Ordinary Shares”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), excluding any Person who becomes such a Beneficial Owner in
connection with a transaction that complies with clauses (A), (B) and (C) of
paragraph (iii) below;

 

(ii)           individuals, who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least 2/3rds of the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;

 

(iii)          the consummation of an acquisition, reorganization,
reincorporation, redomestication, merger, amalgamation, consolidation, plan or
scheme of arrangement, exchange offer, business combination or similar
transaction of the Company or any of its Subsidiaries or the sale, transfer or
other disposition of all or substantially all of the Company’s Assets (any of
which, a “Corporate Transaction”), unless, following such Corporate Transaction
or series of related Corporate Transactions, as the case may be, (A) all of the
Persons who were the Beneficial Owners, respectively, of the Outstanding
Ordinary Shares and Outstanding Voting Securities immediately prior to such
Corporate Transaction own or beneficially own, directly or indirectly, more than
50% of, respectively, the Outstanding Ordinary Shares and the combined voting
power of the Outstanding Voting Securities entitled to vote generally in the
election of directors (or other governing body), as the case may be, of the
Entity resulting from such Corporate Transaction (including, without limitation,
an Entity (including any new parent Entity) which as a result of such
transaction owns the Company or all or substantially all of the Company’s Assets
either directly or through one or more Subsidiaries or other Entities) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Ordinary Shares and the Outstanding
Voting Securities, as the case may be, (B) no Person (other than Permitted
Holders)(excluding any Entity resulting from such Corporate Transaction or any
Benefit Plan (or related trust) of the Company or such Entity resulting from
such Corporate Transaction) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then outstanding common shares of the Entity
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such Entity except to the extent that such
ownership existed prior to the Corporate Transaction and (C) at least a majority
of the members of the board of directors (or other governing body) of the Entity
resulting from such Corporate Transaction were members of the Incumbent Board at
the time of the approval of such Corporate Transaction; or

 



  2

 



 

(iv)          approval or adoption by the shareholders of the Company of a plan
or proposal which could result directly or indirectly in the liquidation,
transfer, sale or other disposal of all or substantially all of the Company’s
Assets or the dissolution of the Company, excluding any transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) above.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control (i) if it is effected solely for the purpose of changing the place of
incorporation or formation, tax residency or form of organization of the
ultimate parent entity of the Weatherford Group (including where the Company is
succeeded by an entity incorporated under the laws of another state, country or
foreign government for such purpose and whether or not the Company remains in
existence following such transaction) and (ii) where all or substantially all of
the Person(s) who are the Beneficial Owners of the combined voting power of the
Outstanding Voting Securities immediately prior to such transaction will
beneficially own, directly or indirectly, all or substantially all of the
combined voting power of the Outstanding Voting Securities of the ultimate
parent entity resulting from such transaction in substantially the same
proportions as their ownership, immediately prior to such transaction, of such
securities of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in this Section 2(k) with respect to such Award
(or portion thereof) shall only constitute a Change in Control for purposes of
the payment timing of such Award if such transaction also constitutes a “change
in control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

(l)             Code : The U.S. Internal Revenue Code of 1986, as amended, or
any successor thereto, and the rules and regulations promulgated thereunder.

 

(m)          Committee : The Compensation Committee of the Board (or a
subcommittee thereof), or the delegate to which the Board or the Compensation
Committee has delegated its authority pursuant to Section 4(a) hereof, or such
other committee of the Board to which the Board has delegated power to act under
or pursuant to the provisions of the Plan.

 

(n)           Company : Weatherford International plc, an Irish public limited
company and any successor thereto.

 

(o)           Company Assets : Shall mean the assets (of any kind) owned by the
Company, including, without limitation, the securities of the Company’s
Subsidiaries and any of the assets owned by the Company’s Subsidiaries.

 

(p)           Consultant: Any consultant or advisor if (a) the consultant or
advisor renders bona fide service to the Company or any Affiliate, (b) the
services rendered by the consultant or advisor are not in connection with the
offer or sale of a securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company's
securities, and (iii) the consultant or advisor is a natural person.

  

  3

 



 

(q)           Director : A member of the Board.

 

(r)            Disability : Unless otherwise provided in an Award Agreement or
determined by the Committee, the Participant would qualify to receive benefit
payments under the long-term disability plan or policy, as it may be amended
from time to time, of the Company or the Affiliate to which the Participant
provides Service, regardless of whether the Participant is covered by such plan
or policy, or the plan or policy of the Company, if an Affiliate does not
maintain such a plan or policy. A Participant shall not be considered to have
incurred a Disability unless he or she furnishes proof of such impairment
sufficient to satisfy the Committee in its discretion. Notwithstanding the
foregoing, for purposes of ISOs granted under the Plan, “Disability” means that
the Participant is disabled within the meaning of Section 22(e)(3) of the Code.
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A where the Award will be paid by reference to the Participant’s
Disability, solely for purposes of determining the timing of payment, no such
event will constitute a Disability for purposes of the Plan or any Award
Agreement unless such event also constitutes a “disability” as defined under
Section 409A.

 

(s)            Dividend Equivalent Right : A right to receive the equivalent
value of dividends paid on the Shares with respect to Shares underlying
Restricted Share Units or an Other Share-Based Award that is a Full Value Award
prior to vesting of the Award, subject to the additional requirements of Section
10(b) hereof. Such Dividend Equivalent Right shall be converted to cash or
additional Shares, or a combination of cash and Shares, by such formula and at
such time and subject to such limitations as may be determined by the Committee.

 

(t)            Effective Date : The date immediately following the date that the
Company emerges from bankruptcy.

 

(u)           Employee : A full-time or part-time employee of the Company or any
Affiliate, including an officer or Director, who is treated as an employee in
the personnel records of the Company or Affiliate for the relevant period.
Neither services as a Director nor payment of a director’s fee by the Company or
an Affiliate shall be sufficient to constitute “employment” by the Company or an
Affiliate.

 

(v)           Entity : Any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.

 

(w)           Exchange Act : The U.S. Securities Exchange Act of 1934, as
amended, or any successor thereto, and the rules and regulations promulgated
thereunder.

 

(x)            Fair Market Value : On a given date, (i) if there should be a
public market for the Shares on such date, the closing price of the Shares as
reported on such date on the principal national securities exchange on which
such Shares are listed or admitted to trading, or, if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (ii) if the Shares are not listed or admitted on any national
securities exchange but are regularly quoted on a national market or other
quotation system, the arithmetic mean of the per Share closing bid price and per
Share closing asked price on such date as quoted on such market or system, or,
if no sale occurred on such date, then on the immediately preceding date on
which sales have been so reported or quoted; or (iii) if there should not be a
public market for the Shares on such date, the Fair Market Value shall be the
value established by the Committee in good faith under a reasonable methodology
and reasonable application in compliance with Section 409A to the extent such
determination is necessary for Awards under the Plan to comply with, or be
exempt from, Section 409A.

 



  4

 



 

(y)           Full Value Awards : Any Award other than an (i) Option, (ii) Share
Appreciation Right or (iii) other Award for which the Participant pays (or the
value or amount payable under the Award is reduced by) an amount equal to or
exceeding the Fair Market Value of the Shares, determined as of the date of
grant.

 

(z)           ISO : An Option that is also an incentive stock option granted
pursuant to Section 7(e) of the Plan.

 

(aa)         Option : An option granted pursuant to Section 7 of the Plan.

 

(bb)        Option Price : The purchase price per Share of an Option, as
determined pursuant to Section 7(b) of the Plan.

 

(cc)         Other Share-Based Awards : Awards granted pursuant to Section 9 of
the Plan.

 

(dd)         Participant : An Employee, Consultant, or Director who is selected
by the Committee to participate in the Plan.

 

(ee)         Performance-Based Award : A Full-Value Award that vests, in whole
or in part, based on the attainment of a Performance Goal.

 

(ff)          Performance Criteria : The criteria that the Committee selects for
purposes of establishing the Performance Goal(s) for a Participant during a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals may include, but are not limited to, one or more of the
following: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) operating income margin; (v) gross margin; (vi) earnings
per Share; (vii) book value per Share; (viii) return on shareholders’ equity;
(ix) expense management; (x) return on invested capital; (xi) improvements in
capital structure; (xii) profitability of an identifiable business unit or
product; (xiii) maintenance or improvement of profit margins or revenue; (xiv)
Share price; (xv) market share; (xvi) revenues or sales; (xvii) costs; (xviii)
available cash flow; (xix) working capital; (xx) return on assets; (xxi) total
shareholder return, (xxii) productivity ratios, and (xxiii) economic value
added. The Performance Criteria may be calculated in accordance with Applicable
Accounting Standards or on an adjusted basis.

 

(gg)         Performance Goals : For a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance, the performance of an Affiliate, the performance of
a division or a business unit of the Company or an Affiliate, or the performance
of an individual or team. The Performance Goal established by the Committee may
also be based on a return or rates of return using any of the foregoing
Performance Criteria and including a return or rates of return based on revenue,
earnings, capital, invested capital, cash, cash flow, assets, net assets, equity
or a combination or ratio therefrom. The Performance Goal established by the
Committee may also be based on Performance Criteria, which may be used to
calculate a ratio or may be used as a cumulative or an absolute measure or as a
measure of comparative performance relative to a peer group of companies, an
index, budget, prior period, or combination thereof, or other standard selected
by the Committee. Unless otherwise stated, such a Performance Goal need not be
based upon an increase or positive result under a particular business criterion
and could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria). The
Performance Goals may be measured either in absolute or relative terms. The
Committee, in its sole discretion, may provide that one or more adjustments
shall be made to one or more of the Performance Goals.

 



  5

 



 

(hh)         Performance Period : One or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

(ii)           Permitted Holders : Capital Research and Management Company and
its affiliates, on behalf of certain managed funds and accounts, and Franklin
Advisers, Inc., as investment manager on behalf of certain funds and accounts.

 

(jj)           Person : A "person" as such term is used for purposes of Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) thereof,
except that such term shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under a Benefit
Plan, (iii) an underwriter temporarily holding securities pursuant to an
offering by the Company of such securities, or (iv) an Entity owned, directly or
indirectly, by the shareholders of the Company in the same proportions as their
ownership of the Shares of the Company.

 

(kk)         Plan : This Weatherford International plc 2019 Equity Incentive
Plan, as from time to time amended and then in effect.

 

(ll)           Restricted Shares : Shares awarded to a Participant pursuant to
Section 6 of the Plan that shall be subject to certain restrictions and may be
subject to risk of forfeiture.

 

(mm)       Restricted Share Unit : An Award granted pursuant to Section 5 of the
Plan that shall be evidenced by a bookkeeping entry representing the equivalent
of one Share.

 

(nn)         Section 409A : U.S. Code Section 409A, as amended, or any successor
thereto, and the rules and regulations promulgated thereunder.

 

(oo)         Securities Act : The U.S. Securities Act of 1933, as amended, or
any successor thereto, and the rules and regulations promulgated thereunder.

 

(pp)         Service : Except as otherwise determined by the Committee in its
sole discretion, a Participant’s Service terminates when the Participant ceases
to actively provide services to the Company or an Affiliate. The Committee shall
determine which leaves shall count toward Service and when Service terminates
for all purposes under the Plan. Further, unless otherwise determined by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant provides Service to
the Company or an Affiliate, or a transfer between entities (i.e., the Company
or any Affiliates), provided that there is no interruption or other termination
of Service in connection with the Participant’s change in capacity or transfer
between entities (except as may be required to effect the change in capacity or
transfer between entities). For purposes of determining whether an Option is
entitled to ISO status, an Employee’s Service shall be treated as terminated 90
days after such Employee goes on leave, unless such Employee’s right to return
to active work is guaranteed by law or by a contract.

 

(qq)         Shares : Ordinary shares in the capital of the Company, nominal
value $0.001 per ordinary share, and such other securities of the Company that
may be substituted for the Shares pursuant to Section 11 of the Plan.

 

(rr)          Share Appreciation Right : A share appreciation right granted
pursuant to Section 8 of the Plan.

 

(ss)         Subsidiary: Any Affiliate which is a subsidiary of the Company
within the meaning of Section 7 of the Act. For purposes of granting an ISO,
Subsidiary means any “subsidiary corporation” of the Company as defined in
Section 424(f) of the Code. For purposes of granting non-qualified Options,
Stock Appreciation Rights or other “stock rights,” within the meaning of Section
409A, to a Participant that is a U.S. taxpayer, an entity may not be considered
a Subsidiary if the Shares will not be treated as “service recipient stock” of
such entity under Section 409A.

 



  6

 



 

(tt)           Substitute Award : An Award granted under the Plan in assumption
of, or in substitution or exchange for, an outstanding award previously granted
by an entity directly or indirectly acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.

 

(uu)        Tax-Related Items : Any U.S. federal, state, and/or local taxes and
any taxes imposed by a jurisdiction outside of the United States (including,
without limitation, income tax, social insurance contributions, payment on
account, employment tax obligations, stamp taxes and any other taxes required by
law to be withheld and any employer tax liability for which the Participant is
liable).

 

(vv)        Weatherford Group : The Company and its Subsidiaries.

 

3.Shares Subject to the Plan and Limitation on Issuable Shares

 

(a)           Number of Shares

 

Subject to Section 11, and as of the Effective Date, the total number of Shares
which may be issued under the Plan is 4,075,000, and the maximum number of
Shares for which ISOs may be granted is 4,075,000. Except as provided below in
Section 3(b) or 3(c), the number of Shares remaining available for issuance
shall be reduced by the relevant number of Shares for each Award (including Full
Value Awards) granted under the Plan. The Shares may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares or a combination
thereof.

 

(b)           Shares Reissuable Under Plan

 

The following Shares shall again be available for the grant of an Award pursuant
to the Plan: (i) Shares that are not issued as a result of the termination,
cancellation, forfeiture, expiration or lapsing of any Award for any reason;
(ii) Shares subject to a Full Value Award that are not issued because the Award
is settled in cash; (iii) Shares covered by a Full Value Award that are retained
or are otherwise not issued by the Company to the Participant in order to
satisfy tax withholding obligations in connection with Full Value Awards.

 

(c)           Shares Not Reissuable Under Plan

 

Notwithstanding the foregoing, the following Shares shall be counted against the
maximum number of Shares available for issuance pursuant to Section 3(a) and
shall not be returned to the Plan: (i) Shares subject to an Option or Share
Appreciation Right that are retained or otherwise not issued by the Company in
order to satisfy tax withholding obligations in connection with Options or Share
Appreciation Rights or in payment of the exercise or purchase price of Options;
(ii) Shares that are not issued or delivered as a result of the net-settlement
of an outstanding Option or Share Appreciation Right; or (iii) Shares that are
repurchased or redeemed on the open market with the proceeds of the exercise of
an Option.

 

(d)           Shares Not Counted Against Share Pool Reserve

 

Notwithstanding anything contained in Section 3 to the contrary, (i) Substitute
Awards shall not reduce the overall limit on Shares available for grant under
the Plan; provided that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding Options intended to qualify
as ISOs shall reduce the aggregate number of Shares available for Awards of ISOs
under the Plan; and (ii) subject to any stock exchange requirements then
applicable to the Company, available shares under a shareholder approved plan of
an entity directly or indirectly acquired by the Company or Subsidiary or with
which the Company or Subsidiary combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of Shares available for delivery under the
Plan.

  

  7

 



 

(e)           Non-Employee Director Award Limit

 

Notwithstanding any provision to the contrary in the Plan or in any policy of
the Company regarding compensation payable to a non-Employee Director, the sum
of the grant date fair value (determined as of the grant date in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto) of all Awards payable in Shares and the maximum
amount that may become payable pursuant to all cash-based Awards that may be
granted under the Plan to an individual as compensation for services as a
non-Employee Director, together with cash compensation paid to the non-Employee
Director, shall not exceed $900,000 in any calendar year.

 

(f)            Award Limits for Employees and Consultants

 

The maximum number of Shares that may be subject to Options or Share
Appreciation Awards that are granted to any Employee or any Consultant during
any calendar year shall not exceed 400,000 Shares, subject to adjustment as
provided in Section 11 hereof. The maximum amount with respect to one or more
Performance-Based Awards that may be granted to any Employee or any Consultant
during any calendar year shall not exceed $25,000,000 calculated based on the
Fair Market Value of the number of Shares subject to the Performance-Based Award
on the date of grant.

 

4.Administration

 

(a)           Committee

 

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Exchange Act and “independent
directors” within the meaning of The New York Stock Exchange’s listed company
rules if such stock exchange rules are applicable to the Company at that time
(or similar rules otherwise applicable to the Company, if listed on a different
stock exchange). Additionally, the Committee may delegate the authority to take
any of the actions set forth in Section 4(b), including the authority to grant
Awards under the Plan to any Employee or group of Employees of the Company or an
Affiliate; provided that such delegation, including to grant Awards, is
consistent with Applicable Laws and guidelines established by the Committee from
time to time. Notwithstanding the foregoing, the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan (including the grant of Awards) with respect to all Awards granted to
Non-Employee Directors and for purposes of such Awards the term "Committee" as
used in this Plan shall be deemed to refer to the Board. In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan, except with respect to matters which
under Rule 16b-3 under the Exchange Act or The New York Stock Exchange’s listed
company rules, if such stock exchange rules are applicable to the Company at
that time (or similar rules otherwise applicable to the Company, if listed on a
different stock exchange), are required to be determined in the sole discretion
of the Committee. The Committee may appoint such agents as it deems necessary or
advisable for the proper administration of the Plan; provided, that such
appointment is consistent with Applicable Laws and any guidelines established by
the Committee from time to time.

 



  8

 



 

(b)          Authority of Committee

 

The Committee has the exclusive power, authority and discretion to:

 

(i)            Designate Participants to receive Awards;

 

(ii)           Determine the type or types of Awards to be granted to each
Participant;

 

(iii)          Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;

 

(iv)         Determine the terms and conditions of any Award granted pursuant to
the Plan, including, without limitation, the Option Price, grant price, or
purchase price, Performance Criteria (or other objective/subjective goals (if
any)), Performance Goals, any restrictions or limitations on the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, vesting requirements, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Committee in its sole
discretion determines;

 

(v)           Determine whether, to what extent, and pursuant to what
circumstances (A) an Award may be settled in, or the exercise price of an Award
may be paid in, cash, Shares, other Awards, or other property, (B) the vesting,
exercisability or forfeiture restrictions applicable to an Award may be
accelerated or waived, including, without limitation, in connection with the
Participant’s retirement or other termination or other event, or (C) an Award
may be cancelled, forfeited, or surrendered;

 

(vi)          Prescribe the form of each Award Agreement, which need not be
identical for each Participant and may vary for Participants within and outside
of the United States;

 

(vii)         Allot and issue any Shares which are to be allotted and issued
upon the vesting or exercise of any Award;

 

(viii)        Decide all other matters that must be determined in connection
with an Award;

 

(ix)          Establish, adopt, or revise any rules and regulations including
adopting sub-plans to the Plan for the purposes of complying with foreign laws
and/or taking advantage of tax-favorable treatment for Awards granted to
Participants outside the United States, as it may deem necessary or advisable to
administer the Plan;

 

(x)           Construe and interpret the terms of, and any matter arising
pursuant to, the Plan, or any Award Agreement;

 

(xi)          Correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable; and

 

(xii)         Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

 

(c)           Decisions Binding

 

Any decision of the Committee or its delegate pursuant to Section 4(a) hereof
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).

 



  9

 



 

5.Terms and Conditions of Restricted Share Units

 

(a)           Restricted Share Units

 

The Committee is authorized to grant Restricted Share Units to Participants in
such amounts and subject to such terms and conditions not inconsistent with the
Plan as the Committee shall determine.

 

(b)           Vesting Restrictions

 

The Committee shall specify the date or dates on which the Restricted Share
Units shall become fully vested and non-forfeitable, and may specify such
conditions to vesting, if any, as it deems appropriate. The vesting conditions,
if any, may be based on, among other conditions, a Participant’s continued
Service or the attainment of Performance Goals.

 

(c)           Form and Timing of Payment

 

The Committee shall specify the settlement date applicable to each grant of
Restricted Share Units, which date shall not be earlier than the date or dates
on which the Restricted Share Units shall become fully vested and
non-forfeitable, or such settlement date may be deferred to any later date,
subject to compliance with Section 409A, as applicable. On the settlement date,
the Company shall, subject to satisfaction of applicable Tax-Related Items (as
further set forth in Section 20 hereof), deliver to the Participant one Share
for each Restricted Share Unit scheduled to be paid out on such date and not
previously forfeited. Alternatively, settlement of a Restricted Share Unit may
be made in cash (in an amount reflecting the Fair Market Value of the Shares
that otherwise would have been issued) or any combination of cash and Shares, as
determined by the Committee, in its sole discretion, in either case, less
applicable Tax-Related Items (as further set forth in Section 20 hereof). Until
a Restricted Share Unit is settled, the number of Restricted Share Units shall
be subject to adjustment pursuant to Section 11 hereof.

 

(d)           Forfeiture

 

Except as otherwise determined by the Committee at the time of the grant of the
Award or thereafter, any Restricted Share Units that are not vested as of the
date of the Participant’s termination of Service shall be forfeited.

 

(e)           General Creditors

 

A Participant who has been granted Restricted Share Units shall have no rights
other than those of a general creditor of the Company. Restricted Share Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement evidencing the grant of
the Restricted Share Units.

 

6.Terms and Conditions of Restricted Share Awards

 

(a)           Grant of Restricted Shares

 

The Committee is authorized to grant Restricted Shares to Participants selected
by the Committee in such amounts and subject to such terms and conditions not
inconsistent with the Plan as the Committee shall determine.

 

(b)           Purchase Price

 

At the time of the grant of Restricted Shares, the Committee shall determine the
price, if any, to be paid by the Participant for each Share subject to the
Award. The purchase price of Shares acquired pursuant to the Award shall be
paid: (i) in cash at the time of purchase; (ii) at the sole discretion of the
Committee, by Service rendered or to be rendered to the Company or an Affiliate;
or (iii) in any other form of legal consideration that may be acceptable to the
Committee in its sole discretion and in compliance with Applicable Laws.

 



  10

 

 

(c)           Issuance and Restrictions

 

Restricted Shares shall be subject to such restrictions, if any, on
transferability and other restrictions as the Committee may impose (including,
without limitation, limitations on the right to vote Restricted Shares or the
right to receive dividends or repayment of capital on the Restricted Shares).
The restrictions, if any, may be based on, among other conditions, a
Participant’s continued Service or the attainment of Performance Goals. These
restrictions, if any, may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

(d)           Dividends

 

Any dividends that are distributed with respect to Restricted Shares shall be
paid in accordance with the applicable Award Agreement, subject to the
provisions of Section 10(b)(ii) hereof.

 

(e)           Forfeiture

 

Except as otherwise determined by the Committee at the time of the grant of the
Award or thereafter, upon termination of Service during the applicable
restriction period, Restricted Shares that are at that time subject to
restrictions shall be forfeited.

 

(f)            Certificates for Restricted Shares

 

Restricted Shares granted pursuant to the Plan may be evidenced in such manner
as the Committee shall determine. If certificates representing Restricted Shares
are registered in the name of the Participant, certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Shares, and the Company may, at its discretion,
retain physical possession of the certificate until such time as all applicable
restrictions lapse.

 

7.Terms and Conditions of Options

 

(a)           Option Type

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or ISOs, as evidenced by the related Award Agreements, and shall
be subject to the foregoing and the following terms and conditions and to such
other terms and conditions, not inconsistent therewith, as the Committee shall
determine:

 

(b)           Option Price

 

The Option Price per Share shall be determined by the Committee, but shall not
be less than the lower of (i) 100% of the Fair Market Value of a Share on the
date an Option is granted (other than in the case of Substitute Awards) and (ii)
the nominal value of a Share.

 

(c)           Exercisability

 

Options granted under the Plan shall be exercisable at such time and upon such
terms and conditions as may be determined by the Committee, but in no event
shall an Option be exercisable more than ten years after the date it is granted.
The Committee shall specify the date or dates on which the Options shall become
fully vested, and may specify such conditions to vesting, if any, as it deems
appropriate. The vesting conditions, if any, may be based on, among other
conditions, a Participant’s continued Service or the attainment of Performance
Goals.

 



  11

 



 

(d)           Exercise of Options

 

Except as otherwise provided in the Plan or in an Award Agreement, an Option may
be exercised for all, or from time to time any part, of the Shares for which it
is then exercisable. For purposes of Section 7 of the Plan, the exercise date of
an Option shall be the later of the date a notice of exercise is received by the
Company or its designee or administrative agent in the form and manner
satisfactory to the Company and, if applicable, the date payment is received by
the Company or its designee or administrative agent in accordance with the
following sentence. The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company as designated by the Committee (including
pursuant to any applicable Award Agreement), pursuant to one or more of the
following methods: (i) in cash or its equivalent (e.g., by personal check), (ii)
if there is a public market for the Shares underlying the Options at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased, or (iii) any other method of payment authorized
by the Committee. No fractional Shares will be issued upon exercise of an
Option, but instead the number of Shares will be rounded downward to the next
whole Share.

 

(e)           ISOs

 

The Committee may grant Options under the Plan that are intended to be ISOs.
Such ISOs shall comply with the requirements of Section 422 of the Code. ISOs
shall be granted only to Participants who are employees of the Company and its
Subsidiaries. No ISO may be granted to any Participant who at the time of such
grant, owns more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Subsidiary, unless (i) the Option
Price for such ISO is at least 110% of the Fair Market Value of a Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted. Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition. All Options granted under the Plan are intended to be
nonqualified options, unless the applicable Award Agreement expressly states
that the Option is intended to be an ISO. If an Option is intended to be an ISO,
and if for any reason such Option (or portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a nonqualified option granted under the Plan;
provided, that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified options. In no event shall any
member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.

 

(f)            Rights with Respect to Shares

 

No Participant shall have any rights to dividends or other rights of a
shareholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan and applicable Award Agreement.

 

8.Terms and Conditions of Share Appreciation Rights

 

(a)           Grants

 

The Committee may grant (i) a Share Appreciation Right independent of an Option
or (ii) a Share Appreciation Right in connection with an Option, or a portion
thereof. A Share Appreciation Right granted pursuant to clause (ii) of the
preceding sentence (A) may only be granted at the time the related Option is
granted, (B) shall cover the same number of Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 8 (or such additional
limitations as may be included in an Award Agreement). Payment shall be made in
Shares or cash, at the discretion of the Committee.

 



  12

 

 

(b)          Terms

 

The exercise price per Share of a Share Appreciation Right shall be an amount
determined by the Committee but in no event shall such amount be less than the
Fair Market Value of a Share on the date the Share Appreciation Right is granted
(other than in the case of Substitute Awards); provided, that in the case of a
Share Appreciation Right granted in conjunction with an Option, or a portion
thereof, the exercise price may not be less than the Option Price of the related
Option. Each Share Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to a number of Shares equal to an amount
that is (i) the excess of (A) the opening price of the Shares on the exercise
date of one Share (the “Opening Price”) over (B) the exercise price per Share,
multiplied by (ii) the number of Shares covered by the Share Appreciation Right;
provided that if the Share Appreciation Right is settled in Shares, such amount
shall be divided by the Opening Price. Each Share Appreciation Right granted in
conjunction with an Option, or a portion thereof, shall entitle a Participant to
surrender to the Company the unexercised Option, or any portion thereof, and to
receive from the Company in exchange therefore a number of Shares equal to an
amount that is (i) the excess of (A) the Opening Price over (B) the Option Price
per Share, multiplied by (ii) the number of Shares covered by the Option, or
portion thereof, which is surrendered; provided, that if the Share Appreciation
Right is settled in Shares, such amount shall be divided by the Opening Price.
Share Appreciation Rights may be exercised from time to time upon actual receipt
by the Company or its designee or administrative agent of written notice of
exercise in the form and manner satisfactory to the Company stating the number
of Shares with respect to which the Share Appreciation Right is being exercised.
The date a notice of exercise is received by the Company shall be the exercise
date. No fractional Shares will be issued in payment for Share Appreciation
Rights, but instead the number of Shares will be rounded downward to the next
whole Share. The Committee shall specify the date or dates on which the Share
Appreciation Rights shall become fully vested, and may specify such conditions
to vesting, if any, as it deems appropriate. The vesting conditions, if any, may
be based on, among other conditions, a Participant’s continued Service or the
attainment of Performance Goals.

 

(c)           Limitations

 

The Committee may impose, in its discretion, such conditions regarding the
exercisability of Share Appreciation Rights as it may deem fit, but in no event
shall a Share Appreciation Right be exercisable more than ten years after the
date it is granted.

 

9.Other Share-Based Awards

 

(a)           Grants of Other Share-Based Awards and Performance-Based Awards

 

Subject to limitation under Applicable Laws, the Committee is authorized under
the Plan to grant Awards (other than Options, Restricted Share Units, Restricted
Shares and Share Appreciation Rights) to Employees, Consultants or Directors
subject to the terms and conditions set forth in this Section 9 and such other
terms and conditions as may be specified by the Committee that are not
inconsistent with the provisions of the Plan and that, by their terms, involve
or might involve the issuance of, consist of, or are denominated in, payable in,
valued in whole or in part by reference to, or otherwise relate to, Shares. The
Committee may also grant Shares as a bonus, or may grant other Awards in lieu of
obligations of the Company or an Affiliate to pay cash or other property under
the Plan or other plans or compensatory arrangements. The terms and conditions
applicable to such other Awards shall be determined from time to time by the
Committee and set forth in an applicable Award Agreement. The Committee may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Participants on
such terms and conditions as determined by the Committee from time to time.

 



  13

 

 

(b)           Form of Payment

 

Payments with respect to any Awards granted under Section 9 shall be made in
cash or cash equivalent, in Shares or any combination of the foregoing, as
determined by the Committee.

 

(c)           Vesting Conditions

 

The Committee shall specify the date or dates on which the Awards granted
pursuant to this Section 9 shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. The vesting
conditions may be based on, among other vesting conditions, a Participant’s
continued Service or the attainment of Performance Goals.

 

(d)           Term

 

Except as otherwise provided herein, the term of any Award granted pursuant to
this Section 9 shall be set by the Committee in its discretion; provided, that
the term of any Award granted pursuant to this Section 9 shall not exceed 10
years.

 

10.Provisions Applicable to All Awards

 

(a)           Award Agreement

 

Awards under the Plan shall be evidenced by Award Agreements that set forth the
terms, conditions and limitations for each Award, not inconsistent with the
Plan, which may include, without limitation, the term of an Award, the
provisions applicable in the event the Participant’s Service terminates, and the
Company’s authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award.

 

(b)           Dividends and Dividend Equivalent Rights

 

(i)            The Committee in its sole discretion may provide a Participant as
part of a Restricted Share Unit or Other Share-Based Award that is a Full Value
Award with Dividend Equivalent Rights, on such terms and conditions as may be
determined by the Committee in its sole discretion.

 

(ii)           Any Dividend Equivalent Rights provided in connection with an
Award that is subject to vesting shall either (i) not be paid or credited or
(ii) be accumulated and subject to vesting restrictions applicable to the
underlying Award. For Restricted Shares subject to vesting, dividends shall be
accumulated and subject to any restrictions and risk of forfeiture to which the
underlying Restricted Share is subject.

 

(c)           Limits on Transfer

 

Each Award shall be exercisable only by a Participant during the Participant’s
lifetime, or, if permissible under Applicable Laws, by the Participant’s legal
guardian or representative. No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate.

 

Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
Awards (other than ISOs) to be transferred by a Participant, without
consideration, in connection with estate planning or charitable transfers,
subject to compliance with Applicable Laws and such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan; provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.

 



  14

 

 

(d)           Minimum Vesting

 

Awards granted under the Plan may not vest or be settled, or become exercisable,
prior to the one-year anniversary of the date of grant, except that the
Committee may provide that Awards vest or be settled, or become exercisable,
prior to such date in the event of the Participant's death or disability or in
the event of a Change in Control. Notwithstanding the foregoing, up to 5% of the
aggregate number of Shares authorized for issuance under this Plan (as described
in Section 3) may be issued pursuant to Awards subject to any or no vesting
conditions (including with regard to such one-year vesting limitation described
in the preceding sentence), as the Committee determines appropriate.

 

(e)           Paperless Administration

 

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website, intranet or interactive
voice response, then the paperless documentation, granting or exercise of Awards
by a Participant may be permitted through the use of such an automated system.

 

(f)            Nominal Value

 

Notwithstanding any other provision in this Plan, no Share shall be allotted or
issued pursuant to the exercise of vesting of an Award, or as an Award, unless
it is fully paid-up to at least its nominal value.

 

11.Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)           Generally

 

In the event of any increase, decrease or change in the number or characteristic
of outstanding Shares (including to the price of the Shares) after the Effective
Date by reason of any reorganization, reclassification, recapitalization,
merger, consolidation, spin-off, combination, or transaction or exchange of
Shares or other corporate exchange (including for these purposes, any Change in
Control), or any distribution to shareholders of Shares other than regular cash
dividends, bonus issue, share split or any transaction similar to the foregoing,
the Committee shall make such substitution or adjustment, as it deems, in its
sole discretion and without liability to any person, to be equitable, as to (i)
the number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the Option Price or
exercise price of any Share Appreciation Right, (iii) the number and kind of
shares (or other securities or property) subject to outstanding Awards, and/or
(iii) any other affected terms of such Awards, including, without limitation,
any affected Performance Criteria or Performance Goals. In the event of any
change in the outstanding Shares after the Effective Date by reason of any share
split (forward or reverse) or any share dividend, all adjustments described in
the preceding sentence shall occur automatically in accordance with the ratio of
the bonus issue, share split or share dividend, unless otherwise determined by
the Committee.

 

(b)           Change in Control

 

The provisions of this Section 11(b) shall apply in the event of a Change in
Control.

 



  15

 



 

(i)            Additional Vesting of Time-Based Awards Notwithstanding Section
11(a) hereof, if a Change in Control occurs and a Participant’s Awards that vest
based solely on the Participant’s continued Service are not converted, assumed,
substituted or replaced by a successor or survivor corporation, or a parent or
subsidiary thereof, then immediately prior to the Change in Control such Awards
shall become fully vested and, to the extent applicable, exercisable and all
forfeiture restrictions and other conditions or limitations on such Awards shall
lapse. Where Awards described in the foregoing sentence are assumed or continued
after a Change in Control, the Committee may provide that one or more Awards
will automatically accelerate upon an involuntary termination of the
Participant’s employment or service within a designated period following the
effective date of such Change in Control. Any such Award shall, accordingly,
upon an involuntary termination of the Participant’s employment or service
following a Change in Control, become fully vested and, to the extent
applicable, exercisable and all forfeiture restrictions on such Award shall
lapse. With respect to any ISOs, the portion of any ISO accelerated in
connection with a Change in Control shall remain exercisable as an ISO only to
the extent the applicable $100,000 limitation is not exceeded. To the extent
such U.S. dollar limitation is exceeded, the accelerated portion of such Option
shall not be exercisable as an ISO under the U.S. federal tax laws.

 

(ii)           Additional Vesting of Performance-Based Awards With respect to
Awards that vest based on the attainment of performance-based conditions, in the
Committee’s sole discretion, and on such terms and conditions as it deems
appropriate, either by the terms of Award Agreement or by action taken by the
Committee in connection with the Change in Control, the Award shall vest (A) at
the target level, pro-rated to reflect the period the Participant was in Service
during the performance period or (B) the actual performance level attained, as
determined on the most recent practicable date as of which performance may be
measured prior to the date of the Change in Control. Unless otherwise converted,
assumed, substituted or replaced by a successor or survivor corporation, or a
parent or subsidiary thereof, any such Performance-Based Awards that have not
either previously vested in accordance with the terms of such Award or in
accordance with this Section 11(b) (ii) shall terminate and cease to be
outstanding as of the Change in Control.

 

(iii)          Cancellation of Awards In connection with any Change in Control,
the Committee may, in its sole discretion, but shall not be obligated to,
provide for cancellation of any one or more outstanding Awards and payment to
the holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest in accordance with the terms of
such Award or in accordance with Section 11(b) (i) or (ii) hereof, as
applicable), the value of such Awards, if any, as determined by the Committee
(which value, if applicable, may be based upon the price per Share received or
to be received by other shareholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or Share Appreciation
Right, a cash payment in an amount equal to the excess, if any, of the Fair
Market Value (as of a date specified by the Committee) of the Shares subject to
such Option or Share Appreciation Right over the aggregate exercise price of
such Option or Share Appreciation Right (it being understood that, in such
event, any Option or Share Appreciation Right having a per share exercise price
equal to, or in excess of, the Fair Market Value of a Share subject thereto may
be canceled and terminated without any payment or consideration therefor).
Payments to holders pursuant to this Section 11(iii) above shall be made in cash
or, in the sole discretion of the Committee, in the form of such other
consideration necessary for a Participant to receive property, cash, or
securities (or combination thereof) as such Participant would have been entitled
to receive upon the occurrence of the transaction if the Participant had been,
immediately prior to such transaction, the holder of the number of Shares
covered by the Award at such time (less any applicable exercise price).

 

(c)           Other Requirements

 

Prior to any payment or adjustment contemplated under this Section 11, the
Committee may require a Participant to (i) represent and warrant as to the
unencumbered title to the Participant’s Awards; (ii) bear such Participant’s pro
rata share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Shares, subject to any
limitations or reductions as may be necessary to comply with Section 409A; and
(iii) deliver customary transfer documentation as reasonably determined by the
Committee.

 

(d)           Fractional Shares

 

Any adjustment provided under this Section 11 may provide for the elimination of
any fractional share that might otherwise become subject to an Award.

 



  16

 

 

12.No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service of a Participant
and shall not lessen or affect the Company’s or Affiliate’s right to terminate
the employment or service of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

 

13.Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

14.Amendments or Termination

 

(a)           Amendment and Termination of the Plan

 

The Board may amend, alter, suspend, discontinue, cancel or terminate the Plan
or any portion thereof at any time; provided; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
shareholder approval, if at the time of such event, shareholder approval is
required under Applicable Law, if (i) it would materially increase the number of
securities which may be issued under the Plan or granted to any Participant
(except for increases pursuant to Section 11 hereof), (ii) it materially expands
the types of Awards available under the Plan or materially expands the class of
persons eligible to receive Awards under the Plan, (iii) such approval is
necessary to comply with Applicable Law, or (iv) the Committee determines that
such approval is otherwise required or advisable to facilitate compliance with
Applicable Laws; provided; that, subject to Section 18 of the Plan or unless
required or advisable to facilitate compliance with Applicable Laws, as
determined in the sole discretion of the Committee, any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 

(b)           Amendment of Award Agreements

 

The Committee may, to the extent consistent with the terms of any applicable
Award Agreement, waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted
or the associated Award Agreement, prospectively or retroactively (including
after a Participant’s termination of employment or service with the Company);
provided; that, subject to Section 18 of the Plan or unless required or
advisable to facilitate compliance with Applicable Laws, as determined in the
sole discretion of the Committee, any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 



  17

 

 

(c)           No Repricing of Awards

 

Subject to Section 11 of the Plan, in no event shall the Committee or the Board
take any action without approval of the shareholders of the Company that would
(i) reduce the exercise price of any Option or Share Appreciation Right, (ii)
result in the cancellation of any outstanding Option or Share Appreciation Right
and replacement with a new Option or Share Appreciation Right with a lower
exercise price or with a cash payment or other Award at a time when the Option
or Share Appreciation Right has a per Share exercise price that is higher than
the Fair Market Value of a Share on the date of the replacement or (iii) result
in any other action that would be considered a “repricing” for purposes of the
shareholder approval rules of any stock exchange or inter-dealer quotation
system on which the securities of the Company are listed or quoted.

 

15.Choice of Law

 

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with applicable United
States federal law and the laws of the State of Texas, without regard to any
conflict of laws principles, except to the extent that the laws of Ireland
mandatorily apply.

 

16.Severability

 

If any provision of the Plan or the application of any provision hereof to any
Person or circumstance is held to be invalid or unenforceable, the remainder of
the Plan and the application of such provision to any other Person or
circumstance shall not be affected, and the provisions so held to be
unenforceable shall be reformed to the extent (and only to the extent) necessary
to make it enforceable and valid.

 

17.Effectiveness and Term of the Plan

 

The Plan shall be effective as of the Effective Date. The Plan shall terminate
on the day before the tenth anniversary of the Effective Date and may be
terminated on any earlier date pursuant to Section 14 of the Plan. The
applicable provisions shall continue in effect with respect to an Award granted
under the Plan for as long as such Award remains outstanding.

 

18.Section 409A

 

The Plan and all Awards made hereunder shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan and
the Awards shall be interpreted either to be exempt from the provisions of
Section 409A or, to the extent subject to Section 409A, comply with Section
409A. This Plan or an Award may be amended at any time, without the consent of
any party, to avoid the application of Section 409A in a particular circumstance
or that is necessary or desirable to satisfy any of the requirements under
Section 409A, but the Company shall not be under any obligation to make any such
amendment. The exercisability of an Option shall not be extended to the extent
that such extension would subject the Participant to additional taxes under
Section 409A. Notwithstanding other provisions of the Plan or any Award
Agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would be
expected to result in the imposition of an additional tax under Section 409A
upon a Participant. In the event that it is reasonably determined by the
Committee that, as a result of Section 409A, payments in respect of any Award
under the Plan may not be made at the time contemplated by the terms of the Plan
or the relevant Award Agreement, as the case may be, without causing the
Participant of such Award to be subject to taxation under Section 409A, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A. Anything contrary in
this Plan notwithstanding, if an Award constitutes an item of deferred
compensation subject to Section 409A and becomes payable by reason of a
Participant’s termination of Service, it shall not be paid to the Participant
unless the Participant’s termination of Service constitutes a “separation from
service” (within the meaning of Section 409A and any regulations or other
guidance thereunder). In addition, no such payment or distribution shall be made
to the Participant prior to the earlier of (a) the expiration of the six month
period measured from the date of the Participant’s separation from service or
(b) the date of the Participant’s death, if the Participant is deemed at the
time of such separation from service to be a “specified employee” (within the
meaning of Section 409A) and to the extent such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Section
409A. Except as provided in an Award Agreement, all payments which had been
delayed pursuant to the immediately preceding sentence shall be paid to the
Participant in a lump sum upon expiration of such six month period (or, if
earlier, upon the Participant’s death).

 



  18

 

 

19.Clawback/Recoupment Policy.

 

Notwithstanding anything contained herein to the contrary, all Awards granted
under the Plan shall be and remain subject to any incentive compensation
clawback or recoupment policy currently in effect or as may be adopted by the
Board and, in each case, as may be amended from time to time. No such policy
adoption or amendment shall in any event require the prior consent of any
Participant.

 

20.Tax-Related Items

 

The Company or any Affiliate, as applicable, shall have the authority and the
right to deduct or withhold, or to require a Participant to remit to the
Company, an amount sufficient to satisfy the obligation for Tax-Related Items
with respect to any taxable or tax withholding event concerning a Participant
arising as a result of the Participant’s participation in the Plan or to take
such other action as may be necessary or appropriate in the opinion of the
Company or an Affiliate, as applicable, to satisfy withholding obligations for
the payment of Tax-Related Items by one or a combination of the following: (a)
withholding from the Participant’s wages or other cash compensation; (b)
withholding from the proceeds of sale of Shares underlying an Award, either
through a voluntary sale or a mandatory sale arranged by the Company on the
Participant’s behalf, without need of further authorization; or (c) in the
Committee’s sole discretion, by withholding Shares otherwise issuable under an
Award (or allowing the return of Shares) sufficient, as determined by the
Committee in its sole discretion, to satisfy such Tax-Related Items. Without
limiting the foregoing, the Company shall have no obligation to issue or deliver
evidence of title for Shares subject to Awards granted hereunder to any
Participant or other Person until the Participant or such other Person has made
arrangements acceptable to the Committee in its sole discretion to satisfy the
obligations for Tax-Related Items with respect to any taxable or tax withholding
event concerning the Participant or the Award or such other person arising as a
result of an Award.

 

21.Government and Other Regulations

 

The obligation of the Company to make payment of Awards in Shares or otherwise
shall be subject to all Applicable Laws, and to such approvals by government
agencies, including government agencies in jurisdictions outside of the United
States, in each case as may be required or as the Company deems necessary or
advisable. Without limiting the foregoing, the Company shall have no obligation
to issue or deliver evidence of title for Shares subject to Awards granted
hereunder prior to: (i) obtaining any approvals from governmental agencies that
the Company determines are necessary or advisable, and (ii) completion of any
registration or other qualification with respect to the Shares under any
Applicable Law or ruling of any governmental body that the Company determines to
be necessary or advisable or at a time when any such registration or
qualification is not current, has been suspended or otherwise has ceased to be
effective. The inability or impracticability of the Company to obtain or
maintain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained and shall constitute circumstances in
which the Committee may determine to amend or cancel Awards pertaining to such
Shares, with or without consideration to the affected Participant. The Company
shall be under no obligation to register pursuant to the Securities Act any of
the Shares delivered pursuant to the Plan. If the Shares delivered pursuant to
the Plan may in certain circumstances be exempt from registration pursuant to
the Securities Act, the Company may restrict the transfer of such Shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 



  19

 

 

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the Applicable Laws in countries other than Ireland or the U.S. in which
the Company or any of its Affiliates operates or has Employees or Consultants,
the Committee, in its sole discretion, shall have the power and authority to (i)
determine which Affiliates shall be covered by the Plan; (ii) determine which
Persons employed outside the United States are eligible to participate in the
Plan; (iii) amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside or provide service outside
Ireland or the United States; (iv) establish sub-plans and modify exercise
procedures and other terms and procedures to the extent such actions may be
necessary or advisable for legal or administrative reasons — any subplans and
modifications to Plan terms and procedures established under this Section 21 by
the Committee shall be attached to the Plan document as appendices; and (v) take
any action, before or after an Award is made, that it deems advisable to obtain
or comply with any necessary local government regulatory exemptions or
approvals; provided, that the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law or governing statute.

 

22.No Shareholders Rights

 

Except as otherwise expressly provided herein, a Participant shall have none of
the rights of a shareholder by virtue of holding or receiving an Award,
including no right to vote or receive dividends, until the Participant or its
nominee/broker becomes the record owner of such Shares, notwithstanding the
exercise of an Option or Share Appreciation Right or vesting of any Award.

 

* * *



 

 

As adopted by the Board of Directors of the Company on December 12, 2019 and
effective as of the Effective Date.

  

  20



 

 

 

 

 

 

 

